          Case 1:21-cv-06622-LJL Document 4 Filed 08/13/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES SECURITIES AND EXCHANGE                              21-cv-6622 (LJL)
 COMMISSION,                                                           ECF CASE

                               Plaintiff,                        FILED UNDER SEAL

        - against -                                                ORDER LIFTING
                                                                       SEAL
 MARTIN ADRIAN RUIZ, RAM FUND, LP, and
 CARTER BAIN WEALTH MANAGEMENT, LLC,

                               Defendants, and

 ROTHSCHILD MAGNUS FUND, LP, ISG CAPITAL
 LLC, and MISTER FARMS, LLC,

                               Relief Defendants.



       This matter is before the Court on Plaintiff United States Securities and Exchange

Commission’s (“SEC’s”) Motion to Lift Seal in this case. By order dated August 2, 2021, the

Court entered an Order granting the SEC permission to file this matter under seal. ECF No. 4 in

1:21-mc-00597-ALC. On August 5, 2021, the SEC filed its Complaint, Ex Parte Emergency

Application for an Order to Show Cause, for a Temporary Restraining Order, for an Asset

Freeze, and Other Relief, and Other Documents, memorandum in support, and other filings

under seal. On August 9, 2021, the Court entered a Temporary Restraining Order Freezing

Assets and Providing for Other Ancillary Relief, and Order Setting Preliminary Injunction

Hearing (“Asset Freeze Order”).
             Case 1:21-cv-06622-LJL Document 4 Filed 08/13/21 Page 2 of 2




         In its Motion to Lift Seal, the SEC notified the Court that it has provided the Asset Freeze

Order to all banks and financial institutions holding known accounts for Defendants and Relief

Defendants, with instructions to implement the same. The SEC has represented that the banks and

financial institutions have thus implemented the ordered asset freeze and that there is no longer a

need for the Complaint and other documents filed with the Court to remain under seal. The

Commission has asked the Court to order that the seal on this case be lifted.

         THEREFORE, good cause being shown, it is ORDERED that the seal entered in this matter

is lifted.

         Dated: August12
                      __, 2021


                                                 Lewis J. Liman
                                                 United States District Judge




                                                    2
